Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 1 of 18 PageID: 371




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

 JEAN VASADI, DANIELLE MOYER,                    Civil Action No. 2:21-cv-10238
 JOSH SHEPHERD, LINDSEY                          (WJM)(AME)
 STONEBRAKER, GREG TREACY,
 SCOTT TEITSCH, JEFFREY TAYLOR,
 ETHAN GALLOWAY, RIDGE BERRY,
 JUSTIN JONES, ANNA KING, SCOTT                  CERTIFICATION OF NICOLE
 KING, GORDON FRIEND, LAURA                      CANTWELL IN SUPPORT OF
 LUCA, JOSE RODRIGUEZ, SAMUEL                    SAMSUNG’S MOTION TO
 SMITH, AMBER O’CONNOR, JUSTIN                   COMPEL ARBITRATION AND
 O’CONNOR, LOGAN MCQUILLEN and                   STAY LITIGATION
 CHARLES REGNA, individually and on
 behalf of all others similarly situated,
                  Plaintiffs,

             v.
 SAMSUNG ELECTRONICS AMERICA,
 INC.,

                  Defendant.

       I, Nicole Cantwell, declare as follows:

       1.    I have personal knowledge of the facts set forth in this Declaration

 and, if called and sworn as a witness, I could and would testify completely thereto

 under oath. I submit this Declaration in support of Defendant Samsung Electronics

 America, Inc.’s Motion to Compel Arbitration and Stay Litigation.

       2.    I am a Senior Manager of Digital Content & UX/UI Strategy at

 Samsung Electronics America, Inc. (“Samsung” or “SEA”). I began employment

 with Samsung Telecommunications America, Inc. in March of 2013, which
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 2 of 18 PageID: 372




 merged into SEA in January 2015, and have worked for SEA from January 2015 to

 the present.

       3.       I am familiar with the allegations in Plaintiffs’ Amended Complaint

 (“Complaint”) as they relate to Plaintiffs’ purchases of Samsung Galaxy S20

 smartphones (“Galaxy S20”). Although the specifications for each variant may

 differ, references in this Certification to “Galaxy S20” smartphones generally

 include all variants, including the S20 FE, S20, S20+, and S20 Ultra.

       4.       SEA commercializes, markets, sells, distributes, services and repairs

 various finished electronic products in the United States, including, but not limited

 to, the Galaxy S20. As part of my employment, I am familiar with SEA’s business

 practices relating to the sale and distribution of the Galaxy S20, among other

 products.

       5.       The following models of the Galaxy S20 launched in the United

 States in March 2020: GS20, GS20+, GS20 Ultra. The Verizon GS20 FE launched

 in October 2020.

       6.       As described below, SEA provided Plaintiffs conspicuous notice,

 multiple times, that using their devices constituted acceptance of Terms and

 Conditions, including an Arbitration Agreement.




                                           2
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 3 of 18 PageID: 373




                      PACKAGING OUTSIDE OF THE BOX

       7.     SEA alerted consumers to the Arbitration Agreement through the

 packaging and documentation that accompanied Galaxy S20 smartphones.

       8.     All Galaxy S20 smartphones sold in the United States were packaged

 in a box with external labeling. The labeling informed consumers that the

 packaging contains Terms and Conditions, and their use and retention of their

 Galaxy S20 constituted acceptance of “Samsung’s Terms & Conditions including

 an Arbitration Agreement.” It also provided consumers with the URL where they

 could find the full terms, including opt-out information, and informed them that the

 full terms also are available on their devices.

       9.     In particular, the box for the Galaxy S20 for all carriers and all models

 contained substantially similar language, in bold:

       IMPORTANT INFORMATION
       If you open the package, use or retain the device, you accept Samsung’s
       Terms and Conditions, including an Arbitration Agreement. Full terms,
       warranty,          and         opt-out         information        are        at
       www.samsung.com/us/Legal/Phone-HSGuide/, the enclosed materials &
       device settings.

       10.    A screenshot of this language on exterior packaging for the AT&T

 Samsung Galaxy S20+ 5G is shown below, with the relevant language highlighted

 by a red box:

                                            3
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 4 of 18 PageID: 374




                                      4
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 5 of 18 PageID: 375




       11.    Some versions of the exterior packaging had minor variations but are

 materially the same. For example, for certain carriers or models, the box states:

              IMPORTANT INFORMATION
              If you use or retain the device, you accept Samsung’s Terms and
              Conditions, including an Arbitration Agreement. Full terms,
              warranty,        and       opt-out       information           are       at
              www.samsung.com/us/Legal/Phone-HSGuide/,                 the     enclosed
              materials & device settings.

 This version begins with “[i]f you use or retain the device…,” whereas the other

 version of the label states “[i]f you open the package, use or retain the device….”

       12.    Attached at Exhibit A are true and correct copies of examples of the

 electronic rendering of the external labeling for Plaintiffs’ Galaxy S20

 smartphones.

       ARBITRATION AGREEMENT IS READILY ACCESSIBLE ON
                       SEA’S WEBSITE

       13.    The full Arbitration Agreement is readily accessible on SEA’s

 website, www.samsung.com/us/support/legal/mobile.         The URL listed on the

 Galaxy S20’s exterior packaging, www.samsung.com/us/Legal/Phone-HSGuide/,

 was updated in March 2021 but automatically redirects to this site.

       14.    Prior to March 2021, the URL on the Galaxy S20 exterior packaging

 led to a webpage titled “Terms & Conditions / Health & Safety Information.” The

 opening paragraph stated: “Read this document before operating the mobile device,

                                           5
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 6 of 18 PageID: 376




 accessories, or software (defined collectively and individually as the “Product”)

 and keep it for future reference. This document contains important Terms and

 Conditions. Electronic acceptance, opening the Product packaging, use of the

 Product, or retention of the Product constitutes acceptance of these Terms and

 Conditions.” The website then provided a list of four agreements, the first of

 which was the “Arbitration Agreement.” When users clicked on “Arbitration

 Agreement,” they would be taken straight to the full terms of the Arbitration

 Agreement. The website also provided an active Table of Contents, which allowed

 users to click on the Table to be taken directly to specific sections. The Table of

 Contents listed the Arbitration Agreement in Section 1.       After the Table of

 Contents, the very first section of the website states:

      Important Legal Information

      READ THIS INFORMATION BEFORE USING YOUR MOBILE DEVICE.

      Arbitration Agreement - This Product is subject to a binding arbitration
      agreement between you and SAMSUNG ELECTRONICS AMERICA, INC.
      (“Samsung”). You can opt out of the agreement within 30 calendar days of
      the first consumer purchase by emailing optout@sea.samsung.com
      or calling 1-800-SAMSUNG (726-7864) and providing the applicable
      information. For complete terms and conditions that bind you and Samsung,
      refer to the “Arbitration Agreement” section of this document.

 The website then informed users that they could find more legal information in the

 printed Terms & Conditions included with their smartphone, on the Samsung




                                            6
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 7 of 18 PageID: 377




 website, or stored on their smartphone (and how to find it). A screenshot of the

 beginning portion of this scrollable website is shown below:




       15.   Attached as Exhibit B is a true and correct archival copy of how the

 website appeared prior to March 2021.

       16.   After March 2021, the URL takes users to a website where the user

 can click on a bubble next to “Arbitration Agreement” to access a full, stand-alone

 Arbitration Agreement, which is prominently displayed as the first item on the site.

 A screenshot of the beginning portion of the scrollable copy of the Arbitration

 Agreement is shown below:

                                          7
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 8 of 18 PageID: 378




       17.   A true and correct copy of the Arbitration Agreement from the current

 website is attached as Exhibit C.

      PAPER COPY OF TERMS AND CONDITIONS INSIDE THE BOX

       18.   Every box for a Galaxy S20 smartphone also contains a paper copy of

 the Terms and Conditions. Although there are slight variations in the in-box Terms



                                         8
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 9 of 18 PageID: 379




 and Conditions based on carrier and model, all versions contain identical

 disclosures regarding the Arbitration Agreement.

       19.   The in-box Terms and Conditions are a six-page pamphlet, with the

 exception of AT&T’s, which is 14 pages due to the inclusion of the Terms and

 Conditions in Spanish. The English portion of the AT&T Terms and Conditions

 contains six pages of text (the seventh page, which separates the English and

 Spanish Terms and Conditions, is blank).       Directly beneath the “Terms and

 Conditions” title, the cover page contains a block of text prominently notifying

 consumers in bold font that “[e]lectronic acceptance, opening the packaging, use,

 or retention of the Product constitutes acceptance of these Terms and Conditions.”

       20.   A screenshot of this text on the cover page of the in-box Terms and

 Conditions is shown below:




                                         9
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 10 of 18 PageID: 380




        21.   The next page of the in-box Terms and Conditions again alerts the

  user to the Arbitration Agreement:




        22.   Attached at Exhibit D are true and correct copies of the in-box Terms

  & Conditions for Plaintiffs’ Galaxy S20 smartphones.




                                         10
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 11 of 18 PageID: 381




                THE ELECTRONIC DEVICE SET-UP PROCESS 1

        23.    SEA provided additional notice of the Terms and Conditions,

  including its Arbitration Agreement, during the electronic device set-up process.

        24.    To activate and use their Galaxy S20s, users were required to

  complete an initial set-up process on the device. Users could not activate or use

  their phones until they completed this set-up process.

        25.    The set-up process was presented to Galaxy S20 users through a series

  of interactive screens on the devices.

        26.    For example, a screenshot of the first screen that Verizon users saw

  after initiating the set-up process is shown below. This screen provides users with

  “Terms and conditions,” which are hyperlinked and, if clicked, take the user to the

  full Terms and Conditions, including its Arbitration Agreement. The “Next” button

  is grayed out and cannot be clicked until the “Terms and conditions” and “Privacy

  Policy” bubbles are checked off by the user or the user checks off “I have read and

  agree to all of the above”:




  1
   All discussion of the Galaxy S20 set-up process refers to the set-up process on devices
  purchased in the United States at the time of Plaintiffs’ purchases between March 2020
  and April 2021.

                                           11
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 12 of 18 PageID: 382




        27.   Users with other carriers such as Sprint, AT&T, T-Mobile, Xfinity,

  and Carrier Unlocked have substantially similar experiences. For these users, the

  word “Details” under “Terms and conditions” is hyperlinked and, if clicked, takes

  the user to the full Terms and Conditions, including its Arbitration Agreement.

  The “Next” button is grayed out and cannot be clicked until the “Terms and

  conditions” and “Privacy Policy” bubbles are checked off by the user or the user

  checks off “I have read and agree to all of the above.” A screenshot of the first

                                         12
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 13 of 18 PageID: 383




  screen that users with Sprint, AT&T, T-Mobile, Xfinity, and Carrier Unlocked see

  during the set-up process is shown below:




        28.   When a user clicks on the hyperlinked “Terms and conditions” or

  “Details,” they are shown a screen with the scrollable “Terms and Conditions,”

  which begin with the Arbitration Agreement. A true and correct copy of

  screenshots of the Arbitration Agreement that users see when they click on the


                                         13
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 14 of 18 PageID: 384




  hyperlinked “Terms and conditions” or the hyperlinked “Details” are attached as

  Exhibit E. A screenshot of these scrollable “Terms and conditions” is shown

  below:




        29.    When the user clicks on the bubbles next to “Terms and conditions”

  and “Privacy Policy” or “I have read and agree to all of the above,” the “Next”

  button activates, and the user can click it to proceed. Users cannot proceed with

  setting up their devices unless and until they click the bubble next to the words

  “Terms and Conditions” or the bubble next to the words “I have read and agree to

  all of the above,” and then tap the “Next” button on the bottom of the screen.

        30.    Any time a device is reset, either by the current user or for use by a

  different or new user, the user must complete the set-up process again.


                                           14
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 15 of 18 PageID: 385




        31.    None of the Plaintiffs could have completed the set-up process and

  used their Galaxy S20 devices until they clicked a bubble next to the “Terms and

  conditions” or “I have read and agree to all of the above.”

              TERMS & CONDITIONS STORED ON THE DEVICE

        32.    The Terms and Conditions containing the Arbitration Agreement also

  are accessible on Plaintiffs’ devices at all times.

        33.    The printed in-box Terms and Conditions informs users that the

  Arbitration Agreement can be found “on the device in the ‘About device’ or

  ‘About phone” or ‘About tablet’ section, for example:

               Settings > About phone or About device or About tablet > Legal
               information > Samsung legal
               Or, search “Legal”


              THE TERMS OF THE ARBITRATION AGREEMENT

        34.    The Arbitration Agreement applicable to all consumers who

  purchased a Galaxy S20 smartphone, regardless of model or carrier, provides:

        YOU AND SAMSUNG EACH AGREE THAT ALL DISPUTES
        BETWEEN YOU AND SAMSUNG RELATING IN ANY WAY TO OR
        ARISING IN ANY WAY FROM THE STANDARD LIMITED
        WARRANTY OR THE SALE, CONDITION OR PERFORMANCE OF
        THE PRODUCT SHALL BE RESOLVED EXCLUSIVELY THROUGH
        FINAL AND BINDING ARBITRATION, AND NOT BY A COURT OR
        JURY.

        35.    The Arbitration Agreement prohibits class actions:

                                             15
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 16 of 18 PageID: 386




        ANY SUCH DISPUTE SHALL NOT BE COMBINED OR
        CONSOLIDATED WITH A DISPUTE INVOLVING ANY OTHER
        PERSON’S OR ENTITY’S PRODUCT OR CLAIM, AND
        SPECIFICALLY, WITHOUT LIMITATION OF THE FOREGOING,
        SHALL NOT UNDER ANY CIRCUMSTANCES PROCEED AS PART
        OF A CLASS ACTION.

        36.    The Arbitration Agreement further addresses the rules applicable to an

  arbitration under the Arbitration Agreement:

        The arbitration shall be conducted according to the American Arbitration
        Association (AAA) Commercial Arbitration Rules applicable to consumer
        disputes. The AAA Rules are available online at adr.org or by calling the
        AAA at adr.org or by calling 1-800-778-7879. This Agreement is entered
        into pursuant to the Federal Arbitration Act.

        37.    In addition, the Arbitration Agreement provides that the arbitrator

  “shall decide all issues of interpretation and application of this Agreement.”

        38.    Furthermore, the Arbitration Agreement contains an opt-out

  provision:

        You may opt out of this Agreement by providing notice to Samsung no later
        than 30 calendar days from the date of the first consumer purchaser’s
        purchase of the Product. To opt out, you must send notice by e-mail to
        optout@sea.samsung.com, with the subject line: “Arbitration Opt Out.” You
        must include in the opt-out email (a) your name and address; (b) the date on
        which the Product was purchased; (c) the Product model name or model
        number; and (d) the IMEI or MEID or Serial Number, as applicable, if you
        have it (the IMEI or MEID or Serial Number can be found (i) on the Product
        box; (ii) on the Product information screen which can be found under
        “Settings;” (iii) on a label on the back of the Product beneath the battery, if
        the battery is removable; and (iv) on the outside of the Product if the battery
        is not removable).


                                           16
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 17 of 18 PageID: 387




        Alternatively, you may opt out by calling 1-800-SAMSUNG (726-7864) no
        later than 30 calendar days from the date of the first consumer purchaser’s
        purchase of the Product and by providing the same information. These are
        the only two forms of notice that will be effective to opt out of this
        Agreement. Opting out of this Agreement will not affect in any way the
        benefits to which you would otherwise be entitled, including the benefits of
        the Standard Limited Warranty.


                                       OPT OUTS

        39.   SEA maintains records for individuals who elect to opt out of the

  Arbitration Agreement. After receiving the Amended Complaint, SEA searched its

  records for any opt outs for Plaintiffs. SEA did not locate any opt-out records for

  any of the Plaintiffs, except for Amber and Justin O’Connor.

        40.   A true and correct copy of the email sent by Plaintiff Amber

  O’Connor is attached as Exhibit F.




                                          17
Case 2:21-cv-10238-WJM-AME Document 8-2 Filed 07/12/21 Page 18 of 18 PageID: 388




  I certify under penalty of perjury that the foregoing is true and correct.



  Dated: July 12, 2021                           ___________________________
                                                 Nicole Cantwell




                                            18
